
	
		II
		Calendar No. 426
		110th CONGRESS
		1st Session
		S. 2184
		IN THE SENATE OF THE UNITED STATES
		
			October 17, 2007
			Mrs. Dole introduced the
			 following bill; which was read the first time
		
		
			October 18, 2007
			Read the second time and placed on the
			 calendar
		
		A BILL
		To amend the Internal Revenue Code of 1986 to permanently
		  allow penalty-free withdrawals from retirement plans for individuals called to
		  active duty for at least 179 days.
	
	
		1.Short
			 titleThis Act may be cited as
			 the National Guard and Reservists
			 Financial Relief Act.
		2.Permanently
			 allowance of penalty-free withdrawals from retirement plans for individuals
			 called to active duty for at least 179 days
			(a)In
			 generalSection 72(t)(2)(G)(iv) of the Internal Revenue Code of
			 1986 (relating to application of subparagraph) is amended by striking
			 and before December 31, 2007 and all that follows.
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 distributions made after the date of the enactment of this Act.
			
	
		October 18, 2007
		Read the second time and placed on the
		  calendar
	
